MEMORANDUM**
The motions filed by Petitioner were not “petitions” for post-conviction relief under Oregon law. See O.R.S. § 138.580. Consequently, the statutory tolling provision of the Antiterrorism and Effective Death Penalty Act (“AEDPA”) was never triggered. See 28 U.S.C. § 2244(d)(1). Petitioner’s failure to file a timely habeas petition was due to circumstances entirely within his control. Accordingly, equitable tolling is not available to Cox. See Lott v. Mueller, 304 F.3d 918, 922 (9th Cir.2002).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.